      Case 1:16-cv-00138-TCS Document 135          Filed 09/01/21   Page 1 of 17




                                      Slip Op. 21-113

             UNITED STATES COURT OF INTERNATIONAL TRADE

PROSPERITY TIEH ENTERPRISE CO., LTD.,

                   Plaintiff,

             and

YIEH PHUI ENTERPRISE CO., LTD,

                     Plaintiff,

             v.
                                                 Before: Timothy C. Stanceu, Judge

UNITED STATES,
                                                 Consol. Court No. 16-00138

                     Defendant,

             and

AK STEEL CORP., NUCOR CORP., STEEL
DYNAMICS, INC., CALIFORNIA STEEL
INDUSTRIES, INC., ARCELORMITTAL USA
LLC, and UNITED STATES STEEL CORP.,

                     Defendant-Intervenors.

                                  OPINION AND ORDER

       [Ordering an agency redetermination in an antidumping duty investigation, in
compliance with a mandate of the United States Court of Appeals for the Federal
Circuit.]

                                                            Dated: September 1, 2021

       Donald B. Cameron, Julie C. Mendoza, R. Will Planert, Brady W. Mills, Eugene
Degnan, and Mary S. Hodgins, Morris, Manning & Martin LLP, of Washington, D.C., for
plaintiff Prosperity Tieh Enterprise Co., Ltd.
       Case 1:16-cv-00138-TCS Document 135            Filed 09/01/21   Page 2 of 17

Consol. Court No. 16-00138                                                            Page 2



     Kelly A. Slater, Jay Y. Nee, and Edmund W. Sim, Appleton Luff Pte. Ltd., of
Washington, D.C., for plaintiff Yieh Phui Enterprise Co., Ltd.

       Elizabeth A. Speck, Senior Trial Attorney, Commercial Litigation Branch, Civil
Division, U.S. Department of Justice, of Washington, D.C., for defendant. With her on
the brief were Chad A. Readler, Acting Assistant Attorney General, Jeanne E. Davidson,
Director, and Claudia Burke, Assistant Director. Of counsel was Michael T. Gagain, Office
of the Chief Counsel for Trade Enforcement & Compliance, U.S. Department of
Commerce.

     Stephen A. Jones and Daniel L. Schneiderman, King & Spalding, LLP, of
Washington, D.C., for defendant-intervenor AK Steel Corp.

      Alan H. Price and Timothy C. Brightbill, Wiley Rein LLP, of Washington, D.C., for
defendant-intervenor Nucor Corp.

       Roger B. Schagrin, Schagrin Associates, of Washington, D.C., for defendant-
intervenors Steel Dynamics, Inc. and California Steel Industries, Inc.

      John M. Herrmann, II, Kelley Drye & Warren, LLP, of Washington, D.C., for
defendant-intervenor ArcelorMittal USA LLC.

     Thomas M. Beline and Sarah E. Shulman, Cassidy Levy Kent (USA) LLP, of
Washington, D.C., for defendant-intervenor United States Steel Corp.

       Stanceu, Judge: Before the court is the mandate issued by the United States Court

of Appeals for the Federal Circuit (“Court of Appeals”) in Prosperity Tieh Enter. Co. v.

United States, 965 F.3d 1320 (Fed. Cir. 2020) (“Prosperity III”). CAFC Mandate in Appeal

# 19-1400 (Sept. 8, 2020), ECF No. 132 (“CAFC Mandate”). Prosperity III vacated the

judgment entered by the court in Prosperity Tieh Enter. Co. v. United States, 42 CIT __, 358

F. Supp. 3d 1363 (2018) (“Prosperity II”), and remanded “for further proceedings

consistent with this opinion,” 965 F.3d at 1328. The court issues this Opinion and Order
       Case 1:16-cv-00138-TCS Document 135              Filed 09/01/21     Page 3 of 17

Consol. Court No. 16-00138                                                                Page 3


to explain how it will comply with that mandate and to order the further proceedings

consistent with the opinion of the Court of Appeals that are required to resolve the

remaining issues in this litigation.

                                       I. BACKGROUND

       Background of this litigation is described in the prior opinions of this Court and

the opinion of the Court of Appeals and is summarized briefly herein. See Prosperity

Tieh Enter. Co. v. United States, 42 CIT __, __, 284 F. Supp. 3d 1364, 1366–68 (2018)

(“Prosperity I”); Prosperity II, 42 CIT at __, 358 F. Supp. 3d at 1365–66; Prosperity III, 965

F.3d at 1322–26.

    A. Contested Decisions in the Final and Amended Final Less-than-Fair-Value
                                  Determinations

       In this litigation, plaintiffs Prosperity Tieh Enterprise Co., Ltd. (“Prosperity”) and

Yieh Phui Enterprise Co., Ltd. (“Yieh Phui”), each a Taiwanese producer and exporter

of certain corrosion-resistant steel products (“CORE”), contested aspects of a final

affirmative less-than-fair-value determination of the International Trade

Administration, U.S. Department of Commerce (“Commerce” or the “Department”).

The contested decision was published as Certain Corrosion-Resistant Steel Products From

India, Italy, the People’s Republic of China, the Republic of Korea and Taiwan: Amended Final

Affirmative Antidumping Determination for India and Taiwan, and Antidumping Duty

Orders, 81 Fed. Reg. 48,390 (Int’l Trade Admin. July 25, 2016) (P.R. Doc. 390) (“Am. Final
       Case 1:16-cv-00138-TCS Document 135             Filed 09/01/21    Page 4 of 17

Consol. Court No. 16-00138                                                              Page 4


Determination”).1 The Amended Final Determination modified the Department’s

decision in Certain Corrosion-Resistant Steel Products From Taiwan: Final Determination of

Sales at Less Than Fair Value and Final Affirmative Determination of Critical Circumstances, in

Part, 81 Fed. Reg. 35,313 (Int’l Trade Admin. June 2, 2016) (P.R. Doc. 389) (“Final

Determination”); see also Issues and Decision Memorandum for the Final Determination in the

Antidumping Duty Investigation of Certain Corrosion-Resistant Steel Products from Taiwan

(May 26, 2016) (P.R. Doc. 372) (“Final Decision Mem.”). The period of investigation was

April 1, 2014 through March 31, 2015. Final Determination, 81 Fed. Reg. at 35,313.

       Early in its investigation, Commerce identified Yieh Phui and Prosperity as the

“mandatory” respondents, i.e., the exporter/producers selected by Commerce for

individual investigation and the determination of individual estimated weighted-

average dumping margins. Selection of Respondents for the Antidumping Duty

Investigation on Certain Corrosion–Resistant Steel Products from Taiwan 4 (July 20, 2015)

(P.R. Doc. 62). In its preliminary less-than-fair-value determination, Commerce treated

as a single entity (“collapsed”) Yieh Phui and an affiliate, Synn Industrial Co., Ltd.

(“Synn”). Decision Memorandum for the Preliminary Determination in the Antidumping

Duty Investigation of Certain Corrosion-Resistant Steel Products from Taiwan 4 (Dec. 21,

       1 All citations to the administrative records are to public versions. References
cited as “P.R. Doc. __” are to documents that were on the record of the proceeding at
issue in Prosperity Tieh Enter. Co. v. United States, 42 CIT __, 284 F. Supp. 3d 1364 (2018),
while references cited as “Remand P.R. Doc. __” are to documents placed on the agency
record during Commerce’s redetermination proceedings.
       Case 1:16-cv-00138-TCS Document 135             Filed 09/01/21    Page 5 of 17

Consol. Court No. 16-00138                                                              Page 5


2015) (P.R. Docs. 262–263). Commerce preliminarily determined zero margins for

Prosperity and for the combined Yieh Phui/Synn entity and, accordingly, preliminarily

reached a negative less-than-fair-value determination, i.e., a preliminary determination

that CORE from Taiwan was not being, and is not likely to be, sold in the United States

at less than fair value. Corrosion-Resistant Steel Products from Taiwan: Negative

Preliminary Determination of Sales at Less than Fair Value, 81 Fed. Reg. 72 (Int’l Trade

Admin. Jan. 4, 2016).

       In the Final Determination, Commerce determined that CORE from Taiwan was

being, or was likely to be, sold in the United States at less than fair value. Final

Determination, 81 Fed. Reg. at 35,313. In reaching that determination, Commerce stated

that “[w]e continue to find that YP [Yieh Phui] and Synn are affiliated pursuant to

section 771(33)(E) of the Act [19 U.S.C. § 1677(33)(E)] and should be collapsed together

and treated as a single company, pursuant to the criteria laid out in 19 CFR 351.401(f).”

Id. at 35,314 (footnote omitted). “Additionally, for these final results, we have

determined that PT [Prosperity] is also affiliated with Synn, pursuant to section

771(33)(E) of the Act and the three companies should be collapsed together and treated

as a single company (collectively, ‘PT/YP/Synn’), pursuant to the criteria laid out in

19 CFR 351.401(f).” Id. (footnotes omitted).

       For the Final Determination, Commerce determined that Prosperity misreported

the yield strength of certain of its sales of CORE and, invoking its authority under
       Case 1:16-cv-00138-TCS Document 135           Filed 09/01/21   Page 6 of 17

Consol. Court No. 16-00138                                                           Page 6


19 U.S.C. § 1677e, applied “facts otherwise available” and an “adverse inference” to the

costs of the sales it found to be misreported. Final Decision Mem. 11–19; Final

Determination, 81 Fed. Reg. at 35,314.

       In the Final Determination, Commerce assigned to the combined Prosperity/Yieh

Phui/Synn entity, which now was the only individually-investigated respondent, a

weighted-average dumping margin of 3.77%. Final Determination, 81 Fed. Reg. at 35,313.

Commerce assigned this 3.77% rate to the exporter/producers it did not individually

examine (the “all-others” rate). Id.

       After addressing a ministerial error allegation, Commerce issued an amended

final less-than-fair-value determination that increased the margin for the

Prosperity/Yieh Phui/Synn combined entity, and the all-others rate, to 10.34%. Am.

Final Determination, 81 Fed. Reg. at 48,393.

                        B. This Court’s Decisions in Prosperity I

       Before this Court, Prosperity and Yieh Phui challenged: (1) a decision by

Commerce to refuse to make downward adjustments in the home market sales prices of

Yieh Phui and Synn that would account for certain rebates granted to the home market

customers of these companies; (2) the Department’s decision to collapse Prosperity with

the Yieh Phui/Synn entity; and (3) the Department’s use of facts otherwise available

with an adverse inference in response to Prosperity’s reporting of yield strength.
       Case 1:16-cv-00138-TCS Document 135           Filed 09/01/21    Page 7 of 17

Consol. Court No. 16-00138                                                            Page 7


       In Prosperity I, the court ruled that Commerce erred in refusing to make the

downward adjustments to the home market sales prices of Yieh Phui and Synn and

ordered Commerce to correct this error. 42 CIT at __, 284 F. Supp. 3d at 1373.

       Concluding that the Department’s decision to collapse Prosperity with the Yieh

Phui/Synn entity was based on erroneous findings of fact, and in particular relied upon

events occurring outside the period of the Department’s investigation, the court ordered

Commerce to reconsider this collapsing decision and reach a new determination based

on findings supported by substantial evidence on the record of the investigation. Id. at

__, 284 F. Supp. 3d at 1375.

       Finally, the court concluded that in its instructions to report minimum specified

yield strength for CORE, Commerce “did not define in its questionnaire the meaning of

the term ‘Minimum specified yield strength’ as used in its table of yield strength

categories (‘codes’).” Id. at __, 284 F. Supp. 3d at 1379. The court reasoned that the

instructions, read as a whole, did not preclude a respondent from using a

manufacturer’s specification for yield strength and did not state a requirement that only

a specification in an industry standard would suffice. Id. at __, 284 F. Supp. 3d at 1380

(“Having not requested yield strength information only in the form of yield strength as

specified by a standards organization, Commerce was not supported by substantial

evidence on the record when it found, per 19 U.S.C. § 1677e(a)(2)(B), that Prosperity

failed to provide requested yield strength information.”). Prosperity I further concluded
       Case 1:16-cv-00138-TCS Document 135            Filed 09/01/21    Page 8 of 17

Consol. Court No. 16-00138                                                             Page 8


that Commerce had erred in finding that Prosperity had failed to cooperate by not

acting to the best of its ability to comply with a request for information and, on that

basis, using an adverse inference under 19 U.S.C. § 1677e(b). Id. at __, 284 F. Supp. 3d at

1381 (“If Commerce is to take an action adverse to a party for an alleged failure to

comply with an information request, it must fulfill its own responsibility to

communicate its intent in that request.”). The court reasoned that “[i]n this instance, the

possibility that a respondent would not interpret the [Department’s] instructions

according to the Department’s subjective and undisclosed intent was a foreseeable

consequence of the way Commerce drafted those instructions.” Id. at __, 284 F. Supp.

3d at 1381.

 C. The Department’s Remand Decision in Response to Prosperity I and Subsequent
                                 Proceedings

       In its decision in response to the court’s opinion and order in Prosperity I (the

“Remand Redetermination”), Commerce again determined that it should collapse

Prosperity with the Yieh Phui/Synn entity. Final Results of Redetermination Pursuant to

Ct. Remand (May 23, 2018), ECF Nos. 86-1 (conf.), 87-1 (public) (“Remand

Redetermination”). Under protest, Commerce made downward adjustments to the home

market sales prices of Yieh Phui and Synn to account for the post-sale rebates granted to

the companies’ home market customers. Also under protest, Commerce used

Prosperity’s reported yield strength data for its CORE production rather than facts

otherwise available and an adverse inference. Remand Redetermination 2. Based on these
       Case 1:16-cv-00138-TCS Document 135             Filed 09/01/21    Page 9 of 17

Consol. Court No. 16-00138                                                              Page 9


changes to the Amended Final Determination, Commerce revised the weighted average

dumping margin for the Prosperity/Yieh Phui/Synn entity from 10.34% to 3.66%. See

Prosperity II, 42 CIT at __, 358 F. Supp. 3d at 1366. In Prosperity II, the court sustained

the Remand Redetermination.

       In Prosperity III, the Court of Appeals vacated, in part, the judgment entered by

this Court in Prosperity II. On September 8, 2020, the Court of Appeals issued the

mandate to accompany Prosperity III. CAFC Mandate.

                                       II. DISCUSSION

       The court exercises jurisdiction over this case pursuant to section 201 of the

Customs Courts Act of 1980, 28 U.S.C. § 1581(c), which grants the court jurisdiction of

any civil action commenced under Section 516A of the Tariff Act of 1930, 19 U.S.C.

§ 1516a.2 The court must “hold unlawful any determination, finding, or conclusion

found . . . to be unsupported by substantial evidence on the record, or otherwise not in

accordance with law.” 19 U.S.C. § 1516a(b)(1)(B)(i).

       The Court of Appeals addressed two issues in Prosperity III: (1) whether

Commerce engaged in the correct analysis when it found “significant potential for

manipulation of price or production” between Prosperity and Synn that would support

its “collapsing” decision; and (2) whether substantial evidence supported the


       2 All references to the United States Code herein are to the 2012 edition and all
citations to the Code of Federal Regulations herein are to the 2016 edition.
      Case 1:16-cv-00138-TCS Document 135               Filed 09/01/21   Page 10 of 17

Consol. Court No. 16-00138                                                             Page 10


Department’s determination that Prosperity did not comply with its information

requests and misreported its yield strength information. 965 F.3d at 1326, 1328. The

Court of Appeals held that Commerce did not engage in a permissible analysis in

reaching its decision on collapsing of producers. Id. at 1328. The appellate court held,

further, that Commerce did not err in invoking its authority to use facts otherwise

available with an adverse inference in response to Prosperity’s reporting of yield

strength. Id. Because no party appealed this Court’s holding in Prosperity I and

Prosperity II that Commerce was required by its regulations to recognize the downward

adjustments to home market prices for rebates, that aspect of the judgment entered in

Prosperity II was not vacated by the Court of Appeals and, therefore, is now final and

binding as to further proceedings in this litigation.

                       A. The Department’s Collapsing Analysis

       In response to Prosperity I, the Remand Redetermination found as to Prosperity

and Synn that there existed, for purposes of its regulation, 19 C.F.R. § 351.401(f),

“a significant potential for manipulation [of price or production] between these two

companies based on Prosperity’s and Synn’s level of common ownership, overlapping

management, and intertwining of operations.” Remand Redetermination 11. Regarding

Prosperity and the Yieh Phui/Synn entity, Commerce reasoned that “no party disputes

our determination to collapse Yieh Phui and Synn in the Final Determination.” Id. at 12.

Commerce summarized its conclusion by stating that “[g]iven our determination to
       Case 1:16-cv-00138-TCS Document 135             Filed 09/01/21    Page 11 of 17

Consol. Court No. 16-00138                                                            Page 11


collapse Prosperity with Synn, and our determination to collapse Yieh Phui with Synn,

we find that Prosperity, Yieh Phui, and Synn should be collapsed as a single entity for

this Final Redetermination due to the significant potential for manipulation of price or

production between the collapsed entities.” Id.

        The Court of Appeals described the issue before it as one of “first impression.”

Prosperity III, 965 F.3d at 1326. The court interprets the Prosperity III opinion to address

the collapsing issue with both an express holding and more general guidance as to how

Commerce must conduct the necessary collapsing analysis in the further proceedings to

follow. The court addresses these separately below.

        The express holding of Prosperity III on the collapsing issue is that Commerce, in

applying its collapsing regulation to a situation involving three or more affiliated

producers, must apply the criteria in its regulation to the evidence of relationships

between all three or more of those producers, even when a previous decision to collapse

two of those producers was not contested by any party to the litigation that gave rise to

the remand proceeding.3 965 F.3d at 1326. While the Department “need not find all of


        3   The Department’s regulation, 19 C.F.R. § 351.401(f)(2), provides as follows:

        (2) Significant potential for manipulation. In identifying a significant
        potential for the manipulation of price or production, the factors the
        Secretary may consider include:
               (i) The level of common ownership;
               (ii) The extent to which managerial employees or board members of
               one firm sit on the board of directors of an affiliated firm; and
(continued . . .)
      Case 1:16-cv-00138-TCS Document 135            Filed 09/01/21    Page 12 of 17

Consol. Court No. 16-00138                                                            Page 12


the factors in [§ 351.401(f)(2)] present,” Commerce “must consider the totality of the

circumstances.” Id. at 1323 (quoting U.S. Steel Corp. v. United States, 40 CIT __, ___, 179

F. Supp. 3d 1114, 1139 (2016); Zhaoqing New Zhongya Aluminum Co. v. United States, 39

CIT __, __, 70 F. Supp. 3d 1298, 1304 (2015)). In the particular situation presented by

this case, the Court of Appeals instructed that:

              Commerce must consider the “totality of the circumstances”
       relevant to whether there is “significant potential for manipulation of
       price or production” by evaluating either: (i) the relationship between
       each individual entity being considered for collapse (here, Prosperity to
       Synn, Prosperity to Yieh, and Yieh to Synn) or (ii) the relationship
       between an individual entity and an already collapsed entity with which it
       is being considered for further collapsing (here, Prosperity to Yieh/Synn).

Id. at 1328. While it might be argued that Commerce, in the Remand Redetermination,

evaluated the relationship identified in the second of the two choices because of the

previous, uncontested decision to treat Yieh Phui and Synn as a single entity, the Court

of Appeals clearly rejected that notion, concluding that “Commerce conducted neither

of these inquiries.” Id. The Court of Appeals viewed as impermissible the

Department’s deeming an analysis of the relationship between Prosperity and Synn to

be an analysis of the relationship between Prosperity and the Yieh/Synn entity,

regardless of the earlier, uncontested collapsing. In other words, under option (i),

                                                                       (. . . continued)
              (iii) Whether operations are intertwined, such as through the
              sharing of sales information, involvement in production and
              pricing decisions, the sharing of facilities or employees, or
              significant transactions between the affiliated producers.
      Case 1:16-cv-00138-TCS Document 135             Filed 09/01/21    Page 13 of 17

Consol. Court No. 16-00138                                                               Page 13


Commerce was required to evaluate the specific ties between Prosperity, Yieh, and

Synn, and under option (ii), if considering Yieh and Synn to be the same entity,

Commerce still was required to examine the ties between Prosperity and both parts of

the Yieh/Synn entity.

       The more general guidance by the Court of Appeals pertained to the purpose

underlying what it described as a “totality of the circumstances” inquiry. This inquiry

must consider whether the companies considered for collapsing (in this case, all three

companies) “could potentially manipulate pricing and production to the entity with the

lowest antidumping duty rate.” Id. at 1327. The Court of Appeals considered this an

inquiry as to whether there is significant potential for manipulation of price or

production “to circumvent antidumping duties.” Id. at 1326; see also id. at 1323 (“The

purpose of collapsing multiple entities into a single entity is to prevent affiliated entities

from circumventing antidumping duties by ‘channel[ing] production of subject

merchandise through the affiliate with the lowest potential dumping margin.” (citing

Slater Steels Corp. v. United States, 27 CIT 1255, 279 F. Supp. 2d 1370, 1376 (2003)).

Noting language in the preamble to the promulgation of the Department’s regulation,

the Court of Appeals emphasized that collapsing requires a “significant” potential for

manipulation of price or production. Id. at 1323–24 (citing Antidumping Duties;

Countervailing Duties, 62 Fed. Reg. 27,296, 27,345 (Int’l Trade Admin. May 19, 1997)).

The opinion of the Court of Appeals indicates a general disapproval of the
      Case 1:16-cv-00138-TCS Document 135             Filed 09/01/21    Page 14 of 17

Consol. Court No. 16-00138                                                           Page 14


Department’s resort to collapsing in instances in which the record evidence of such a

potential does not meet this more demanding standard.

       In accordance with the opinion of the Court of Appeals in Prosperity III,

Commerce must make a new decision as to whether or not collapsing should occur,

supported by valid findings of fact and adequate explanation, in the second

redetermination upon remand (“Second Remand Redetermination”) that it must submit

to the court in response to this Opinion and Order. In applying option (i) or (ii), it is

possible that Commerce, based on the totality of the circumstances and the anti-

circumvention purpose of collapsing, now will decide that collapsing should not

involve all three companies, or that it should not occur at all. Such a decision will

require an additional inquiry.

       The court is aware that the collapsing of Yieh Phui with Synn was not contested

in this litigation, but the court also is aware that the final selection of a mandatory

respondent did not occur until the issuance of the Final Determination. In that

determination, Commerce found only one mandatory respondent, which was the

Prosperity/Yieh Phui/Synn combined entity. Any change in the collapsing decision

reached in the Final Determination necessarily would alter the final decision on

mandatory respondent selection. If it is necessary to do so, Commerce must resolve this

issue in the Second Remand Redetermination and it must calculate new weighted-

average dumping margins, as appropriate.
      Case 1:16-cv-00138-TCS Document 135             Filed 09/01/21    Page 15 of 17

Consol. Court No. 16-00138                                                           Page 15


              B. Reporting of Yield Strength for Prosperity’s Merchandise

       In Prosperity III, the Court of Appeals, reversing a decision of this Court in

Prosperity I, held that Commerce permissibly found in its original determination that

Prosperity failed to comply with the Department’s requests for information and

misreported yield strength of its CORE sales.

       In the initial stages of investigation, Commerce issued a questionnaire and

accompanying memorandum to Prosperity inquiring on yield strength information.

Initial Antidumping Duty Questionnaire for Prosperity Tieh Enterprise Co., Ltd. (Aug. 7,

2015) (P.R. Doc. 97); Memorandum Regarding Correction to Yield Strength Field of Initial

Questionnaire (Aug. 14, 2015) (P.R. Doc. 102). Commerce determined that Prosperity

misreported yield strength of some of its merchandise by using a proprietary standard

rather than an industry standard, justifying use of “facts otherwise available” under

19 U.S.C. § 1677e(a)(2). Final Decision Mem. 18. Further, Commerce found that

Prosperity did not cooperate to the best of its ability in responding to the questionnaire

and on that basis used an adverse inference under 19 U.S.C. § 1677e(b). Id. at 19. As

discussed previously, this Court held in Prosperity I that Prosperity’s responses to the

requests for information were based on a reasonable interpretation of the Department’s

instructions and, therefore, that the Department’s use of facts otherwise available with

an adverse inference was improper. 284 F. Supp. 3d. at 1378–81.
      Case 1:16-cv-00138-TCS Document 135            Filed 09/01/21   Page 16 of 17

Consol. Court No. 16-00138                                                         Page 16


       Disagreeing with this Court’s holding on the issue of yield strength reporting,

the Court of Appeals concluded that the several examples in the questionnaire and

memorandum “support[] Commerce’s finding that Commerce’s questionnaire sought

yield strength information based on the ASTM industry standard . . . . Substantial

evidence also supports Commerce’s finding that ‘minimum specified yield strength’ has

a common meaning in the industry, which incorporates ASTM specifications.”

Prosperity III, 965 F.3d at 1328. Further, “[s]ubstantial evidence also supports

Commerce’s finding that Prosperity failed to provide yield strength information based

on the ASTM industry standard.” Id. The Court of Appeals concluded that the

evidence is cited is “adequate to show that Prosperity misreported the yield strength of

its sales and did not comply with Commerce’s requests for information.” Id.

       The court notes that Prosperity contested the Department’s decisions to use facts

otherwise available and an adverse inference—decisions that have been sustained upon

appeal—but did not contest the substituted information Commerce used in its adverse

inference decision. See Mot. of Pl. Prosperity Tieh Enterprise Co., Ltd. for J. Upon the

Agency R. 25–43 (Dec. 15, 2016), ECF No. 55. Therefore, in accordance with the holding

in Prosperity III, Commerce, in redetermining a margin for Prosperity, must reinstate its

original determinations on these two issues.
      Case 1:16-cv-00138-TCS Document 135           Filed 09/01/21   Page 17 of 17

Consol. Court No. 16-00138                                                        Page 17


                                 III. CONCLUSION AND ORDER

       As discussed above, Commerce must reach a new determination on the

collapsing issue presented in this litigation and redetermine margins as required by that

decision. Therefore, upon consideration of all papers and proceedings herein, and upon

due deliberation, it is hereby

       ORDERED that Commerce shall submit, in accordance with the instructions
herein, a second determination upon remand (“Second Remand Redetermination”) that
is consistent with the opinion of the Court of Appeals in Prosperity III; it is further

         ORDERED that in the Second Remand Redetermination Commerce, in
determining a margin for Prosperity, shall employ the use of facts otherwise available
with an adverse inference as to the reporting of yield strength by Prosperity that it used
in its final and amended determinations of sales at less than fair value; it is further

      ORDERED that in the Second Remand Redetermination Commerce shall reach a
new determination on whether collapsing is appropriate and, if so, how it should be
performed; it is further

       ORDERED that Commerce, upon deciding the collapsing issue that remains
unresolved in this litigation, must make a decision on mandatory respondents and
calculate new weighted-average dumping margins, as appropriate; it is further

      ORDERED that Commerce shall submit its Second Remand Redetermination
within 90 days of the date of this Opinion and Order; it is further

       ORDERED that comments of plaintiffs and defendant-intervenors on the Second
Remand Redetermination must be filed with the court no later than 30 days of the filing
of the Second Remand Redetermination; and it is further

      ORDERED that defendant may respond to the aforementioned comments within
15 days from the date on which the last comment is filed.

                                                 /s/ Timothy C. Stanceu
                                                Timothy C. Stanceu, Judge
Dated: September 1, 2021
      New York, New York
